                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          UNITED STATES OF AMERICA,                           CASE NO. CR14-0096-JCC
10                             Plaintiff,                       ORDER
11                     v.

12          STEVEN ASIR THOMAS,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s motion for entry of a final order
16   of forfeiture (Dkt. No. 279) for the following property:
17          1. One Glock 9mm Model 19, semiautomatic handgun, Serial No. WCS369
18          The Court, having reviewed the motion and the relevant record, GRANTS the motion
19   (Dkt. No. 279) and FINDS that entry of a final order of forfeiture is appropriate because:
20          1. On September 10, 2015, the Court entered a Preliminary Order of Forfeiture finding
21              the above-listed firearm forfeitable pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. §
22              2461(c) and forfeiting Defendant’s interest in it (Dkt. No. 230);
23          2. Thereafter, the United States published notice of the forfeiture as required by 21
24              U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure 32.2(b)(6)(C) (Dkt. No.
25              250) and provided direct notice to a potential claimant as required by Federal Rule of
26              Criminal Procedure 32.2(b)(6)(A) (Dkt. No. 279-1 at 4–5, 10–12); and


     ORDER
     CR14-0096-JCC
     PAGE - 1
 1         3. No other third-party claims were filed, and the time for doing so has expired.

 2         Therefore, the Court ORDERS:

 3         1. No right, title, or interest in the above-listed property exists in any party other than

 4             the United States;

 5         2. The above-listed property is fully and finally condemned and forfeited, in its entirety,

 6             to the United States; and

 7         3. The Bureau of Alcohol, Tobacco, Firearms, and Explosives, and/or its

 8             representatives, is authorized to dispose of the above-listed property as permitted by
 9             law.
10         DATED this 7th day of November 2018.




                                                          A
11

12

13
                                                          John C. Coughenour
14                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR14-0096-JCC
     PAGE - 2
